Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on September 17, 2019, includes the reference US 2011/0175391 A1. This reference is directed to a removable vehicle enclosure (Abstract) while Applicant’s claimed invention is directed to a catheter or shaft configured to be advanced partially within a patient. It is not clear why US 2011/0175391 A1 is relevant to the present application and the inclusion of this reference appears to be in error. If this reference was included due to a typographical error, then Applicant is invited to submit an additional IDS with the proper reference.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the first pattern of slotted openings 126 (page 13, [0042]; page 21, [0056]), the second pattern of slotted openings 132 (page 13, [0042]), and the second pattern of slotted openings 127 (page 21, [0056]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
On page 4, [0012], “In some embodiments first pattern” should read “In some embodiments the first pattern”
On page 10, [0036], “proximal portion to 214” should read “proximal portion 214”
On page 12, [0039], “(e.g., longer path to travers)” should read “(e.g., longer path to traverse)”  
On page 19, [0053], “from 124/20 to 99/45” should read “from 124/20 to 104/40”
On page 21, [0056], “either the same as the second pattern 126b” should read “either the same as the second pattern 127”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 14-16, 18-19, 49, and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janardhan et al. (US 8728116 B1; hereinafter Janardhan).
Regarding claim 1, Janardhan discloses a catheter or shaft configured to be advanced at least partially within a patient (10, Fig. 1A, and see Col. 154, lines 3-8; Col. 160, lines 7-20; Col. 162, lines 62-63; also see Fig. 27G and 27I-1), the catheter or shaft comprising: a flexible and 8500, Fig. 19B, and see Col. 33, lines 10-12; Col. 132, lines 10-15) including a proximal end (the end to the right of 8540, Fig. 19B) and a distal end (the end to the left of 8510, Fig. 19B), the flexible and hollow shaft including a slotted portion (the slits 8535 and 8545 of 8510, 8520, 8530, and 8540, Fig. 19B) with a plurality of slotted openings (8535 and 8545, Fig. 19B), wherein the slotted portion includes a first segment (8510 and 8520, Fig. 19B) with a first pattern of slotted openings (see pattern of 8535 and 8545 of 8510 and 8520 in Fig. 19B) and a second segment extending proximally relative the first segment (8530 and 8540, Fig. 19B) with a second pattern of slotted openings different from the first pattern (see pattern of 8535 and 8545 of 8530 and 8540 in Fig. 19B).
Regarding claim 2, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the first pattern includes a repeating helical pattern of cut and uncut portions extending circumferentially around and along a length of the first segment (see pattern of 8510 and 8520 in Fig. 19B. Note that thefreedictionary.com defines “helical” as “of or having the shape of a helix; spiral”. It is the Examiner’s position that the patterns in Fig. 19B are helical as they are in a shape of a spiral around 8500), and wherein the second pattern includes a repeating helical pattern of cut and uncut portions extending circumferentially around and along a length of the second segment (see pattern of 8530 and 8540 in Fig. 19B).
Regarding claim 3, Janardhan discloses the catheter or shaft of claim 2 as discussed above, wherein a longitudinal spacing between the slotted openings of the first pattern (see “longitudinal spacing first pattern” in Annotated Fig. 19B (I) below) at a distal portion (8510, Fig. 19B) of the first segment (8510 and 8520, Fig. 19B) is smaller relative to a longitudinal spacing between the slotted openings of the second pattern (see “longitudinal spacing second pattern” in Annotated Fig. 19B (I) below) at a proximal portion (8540, Fig. 19B) of the second segment (8530 and 8540, Fig. 19B) such that a density of the slotted openings at the distal see Fig. 19B, also see Col. 132, lines 30-37). 
Annotated Fig. 19B (I) 
[AltContent: textbox (uncut portions between two cut portions)]
[AltContent: textbox (longitudinal spacing second pattern)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (longitudinal spacing first pattern)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: ]
    PNG
    media_image1.png
    250
    733
    media_image1.png
    Greyscale

Regarding claim 4, Janardhan discloses the catheter or shaft of claim 2 as discussed above, wherein the helical pattern of cut and uncut portions of the first or second patterns extending circumferentially around and along a length of the first or second segments alternates between cut and uncut portions such that uncut portions extend between two cut portions (see Fig. 19B and also the “uncut portions between two cut portions” in Annotated Fig. 19B (I) above for clarity. Note that the uncut portions extend between two cut portions both in the longitudinal and transverse directions).
Regarding claim 7, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the distal end of the flexible and hollow shaft is coupled to a flow diverter configured to be delivered into a patient's vasculature (Col. 168, lines 38-45; Note that distal end is denoted as the end to the left of 8510 in Fig. 19B and that since 8500 is an embodiment of 200, which is part of the device 10, that using a flow diverter (such as a stent) with the device 10 thus causes the distal end to be coupled to the flow diverter. Also note that all components must be either directly or indirectly coupled to each other).
Regarding claim 8, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the distal end of the flexible and hollow shaft is coupled to a coil embolization device configured to be delivered into a patient's vasculature (Col. 168, lines 38-45; Note that distal end is denoted as the end to the left of 8510 in Fig. 19B and that since 8500 is an embodiment of 200, which is part of the device 10, that using an embolic coil with the device 10 thus causes the distal end to be coupled to the embolic coil. Also note that all components must be either directly or indirectly coupled to each other).
Regarding claim 9, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft is sized and adapted to allow aspiration of an obstruction through the flexible and hollow shaft (Col. 162, lines 1-7 and lines 62-66; Col. 163, lines 33-36; and also see FIG. 27I-1. Note the Examiner is using the embodiment of 530 that is reinforced with 200 as disclosed in Col. 162, lines 62-66).
Regarding claim 10, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft is sized and adapted to allow a delivery catheter for an intravascular device to extend therethrough, the delivery catheter configured to position the intravascular device distally of the distal end of the flexible and hollow shaft (Col. 161, lines 44-63; Col. 162, lines 62-66; also see Fig. 27I-1. Note the Examiner is using the embodiment of 530 that is reinforced with 200 as disclosed in Col. 162, lines 62-66. The Examiner notes the recitations of claim 10 do not positively recite a delivery catheter and intravascular device, however, the prior art cited does have a delivery catheter (504, Fig. 27I-1) and an intravascular device (506, Fig. 27C)).
Col. 116, lines 47-53).
Regarding claim 15, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft further comprises at least one of a non-slotted portion extending proximally relative to the slotted portion or a non-slotted portion extending distally relative to the slotted portion (see areas of 8510, 8520, 8530, and 8540 that are without the slits 8535 and 8545; also see Annotated Fig. 19B (II) below for clarity (note that not all of the non-slotted portions are explicitly pointed out below, but rather a portion of them).
Annotated Fig. 19B (II)
[AltContent: arrow][AltContent: textbox (non-slotted portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    212
    593
    media_image2.png
    Greyscale

Regarding claim 16, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft comprises a hypotube (Col. 3, lines 24-26; Col. 33, lines 10-17; also see Abstract).
Regarding claim 18, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft is operably coupled to or in fluid communication with one or more of a catheter control handle, aspiration source, inflation source, or fluid delivery source (Col. 162, lines 1-7 and lines 62-66; Col. 163, lines 33-36; Col. 168, lines 38-45; and also see FIG. 27I-1).
Regarding claim 19, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the flexible and hollow shaft does not include a coil or braided material (see Fig. 19B and Col. 132, lines 10-59. Note there is no mention of a coil or braided material for the embodiment of Fig. 19B).
Regarding claim 49, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the catheter or shaft is configured to be a distal access support catheter (Col. 162, lines 62-66; also see Fig. 27I-1).
Regarding claim 52, Janardhan discloses the catheter or shaft of claim 3 as discussed above, wherein the longitudinal spacing of the first or second segment progressively varies along the length of the first or second segment (see Fig. 19B, also see Col. 132, lines 30-37). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 17, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8728116 B1; hereinafter Janardhan).
Col. 116, lines 30-37). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment of Fig. 16F by including a slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient. Doing so would facilitate navigation through narrow blood vessels and allow for more flexibility and maneuverability (Janardhan, Col. 113, lines 33-36 and Col. 116, lines 30-37).
Regarding claim 12, the combination of Janardhan teaches the catheter or shaft of claim 11 as discussed above, wherein the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least three bends having angles of at least or up to 90 degrees during advancement through the patient (Col. 116, lines 30-37).
Regarding claim 13, Janardhan discloses the catheter or shaft of claim 1 as discussed above. The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that a ratio of an area of the slotted portion of the flexible and hollow shaft without slotted openings Col. 119, lines 7-12). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment described in Col. 119, lines 7-12, by including a catheter or shaft, wherein a ratio of an area of the slotted portion of the flexible and hollow shaft without slotted openings relative to an area of the slotted portion with slotted openings has a value up to 50%. Doing so would allow one to adjust the flexibility of the device and can permit increasing flexibility from the proximal to distal ends (Janardhan, Col. 116, lines 38-46 and Col. 118, lines 53-56). 
Regarding claim 17, Janardhan discloses the catheter or shaft of claim 1 as discussed above. The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that the flexible and hollow shaft is constructed out of one or more of stainless steel, nitinol, chromium, cobalt, platinum, or polymer. However, in conjunction with the embodiment described in Fig. 14A and the description in Col. 11, lines 60-61, Janardhan teaches that the flexible and hollow shaft is constructed out of one or more of stainless steel (Col. 11, lines 60-61; Col. 107, lines 48-50), nitinol (Col. 11, lines 60-61; Col. 107, lines 50-54), chromium (Col. 107, lines 50-52), cobalt (Col. 107, lines 50-52), platinum (Col. 107, lines 50-51), or polymer (Col. 107, line 50 – Col. 108, line 21). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
Janardhan, Col. 50, lines 38-41).  
Regarding claim 42, Janardhan discloses a method for positioning a catheter or shaft within a vasculature of a patient, the method comprising: advancing a catheter or shaft into a patient (Col. 32, lines 39-40; Col. 154, lines 3-8; Col. 160, lines 7-20), the catheter or shaft comprising a flexible and hollow shaft (8500, Fig. 19B, and see Col. 33, lines 10-12; Col. 132, lines 10-15) including a proximal end (the end to the right of 8540, Fig. 19B) and a distal end (the end to the left of 8510, Fig. 19B), the flexible and hollow shaft including a slotted portion (the slits 8535 and 8545 of 8510, 8520, 8530, and 8540, Fig. 19B) with a plurality of slotted openings (8535 and 8545, Fig. 19B), wherein the slotted portion includes a first segment (8510 and 8520, Fig. 19B) with a first pattern of slotted openings (see pattern of 8535 and 8545 of 8510 and 8520 in Fig. 19B) and a second segment extending proximally relative the first segment (8530 and 8540, Fig. 19B) with a second pattern of slotted openings different from the first pattern (see pattern of 8535 and 8545 of 8530 and 8540 in Fig. 19B). The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient. However, in conjunction with the embodiment shown in Fig. 16F, Janardhan teaches that the slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient Col. 116, lines 30-37; Col. 160, lines 7-20; also see Fig. 27G). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment of Fig. 16F by including a slotted portion is configured to provide the flexible and hollow shaft with flexibility to traverse at least two bends having angles of at least or up to 90 degrees during advancement through the patient. Doing so would facilitate navigation through narrow blood vessels and allow for more flexibility and maneuverability (Janardhan, Col. 113, lines 33-36 and Col. 116, lines 30-37).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8728116 B1; hereinafter Janardhan) in view of Lentz et al. (US 2005/0177132 A1; hereinafter Lentz) and Koerner et al. (US 2005/0288656 A1; hereinafter Koerner).
Regarding claim 5, Janardhan discloses the catheter or shaft of claim 2 as discussed above. The embodiment of 200 as shown by 8500 in Fig. 19B does not specifically disclose that the catheter or shaft has a combined arc length of circumferentially adjacent cut and uncut portions of the helical pattern of the first pattern or second pattern is between 100 degrees and 180 degrees. However, in conjunction with the description in Col. 8, lines 2-11 and the embodiment of Figs. 14A-14B, Janardhan teaches that the two stems can be between 175-185 degrees circumferentially apart (Col. 108, lines 58-64) or 180 degrees apart (Col. 8, lines 2-11). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).
Lentz teaches that the slits of a tube are formed with an arc length that is greater than 90 degrees but less than 180 degrees (see [0028]).
see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the catheter or shaft in Fig. 19B to incorporate the further teachings of Janardhan disclosed in the embodiment described in the embodiment of Figs. 14A-14B, the description in Col. 8, lines 2-11, and the further teachings of Lentz and Koerner by including a catheter or shaft wherein a combined arc length of circumferentially adjacent cut and uncut portions of the helical pattern of the first pattern or second pattern is between 100 degrees and 180 degrees. Doing so would allow the device to have pivot points and provide the device with more flexibility (Janardhan, Col. 108, lines 58-64).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8728116 B1; hereinafter Janardhan) in view of Leeflang et al. (US 2004/0098033 A1; hereinafter Leeflang).
Regarding claim 6, Janardhan discloses the catheter or shaft of claim 1 as discussed above, wherein the distal end of the flexible and hollow shaft is coupled to an intravascular device (1000, Fig. 2A, and see Col. 33, lines 5-10 and 42-46; also see Fig. 1A), the intravascular device comprising: an expandable basket movable between a collapsed configuration and an expanded configuration (1010, Fig. 2A, and see Col. 3, lines 38-42; Col. 33, lines 21-24; and Col. 46, lines 19-23), the expandable basket configured to be in the collapsed configuration during delivery into a vasculature of the patient via the flexible and hollow shaft and in the expanded configuration during engagement and retrieval of an obstruction (Col. 6, lines 51-63; Col. 160, lines 21-28. Note that 1000 is an embodiment of 100 as noted in Col. 33, lines 42-45), the expandable basket including a proximal end (see the end of 1010 to the right near 25) and a distal end (see the end of 1010 to the left near 65). Furthermore, Janardhan teaches that modifications may be made to the embodiments (Col. 183, lines 22-29).

Leeflang teaches an expandable basket (216, Figs. 5A-5C) such that at least one of the proximal end or the distal end is movable relative to each other such that a proximal portion of the expandable basket is invertible towards a distal portion of the expandable basket to form a proximally oriented cavity in the expanded configuration (see [0069], [0070], and the configuration of 216 in Figs. 5A-5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janardhan to incorporate the teachings of Leeflang by including a catheter or shaft with an expandable basket, wherein at least one of the proximal end or the distal end is movable relative to each other such that a proximal portion of the expandable basket is invertible towards a distal portion of the expandable basket to form a proximally oriented cavity in the expanded configuration. Doing so would allow the device to form a cavity that is capable of capturing materials traveling downstream and can help alleviate the risk of large particles to the patient that would otherwise be free to travel downstream (Leeflang, [0075]).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8728116 B1; hereinafter Janardhan) in view of Cottone (US 2017/0333675 A1). 
Regarding claim 20, Janardhan discloses the catheter or shaft of claim 1 as discussed above. Janardhan does not disclose that the embodiment of Fig. 19B comprises an outer liner extending coaxially around the flexible and hollow shaft. 
1910, Fig. 16A, and see [0077], [0109]; note that 1910 refers to the tubes previously described in Figs. 2A-2D-13 as described in [0109]), further comprising an outer liner extending coaxially around the flexible and hollow shaft (1920, Figs. 16A, 16D-16E, and see [0113]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janardhan to incorporate the teachings of Cottone by including a catheter or shaft comprising an outer liner extending coaxially around the flexible and hollow shaft. Doing so would allow one to seal off the openings of the cut portion (Cottone, [0122]) and manipulate the mechanical properties of the device, such as fluid impermeability (Cottone, [0121]) and improved lubricity (Cottone, [0111-0112]). 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8728116 B1; hereinafter Janardhan) in view of Kozak et al. (US 2008/0188793 A1; hereinafter Kozak).
Regarding claim 20, Janardhan discloses the catheter or shaft of claim 1 as discussed above. Janardhan does not disclose that the embodiment of Fig. 19B comprises an outer liner extending coaxially around the flexible and hollow shaft. 
Kozak teaches a catheter or shaft (124, Fig. 13) further comprising an outer liner extending coaxially around the flexible and hollow shaft (148, Fig. 13, and see [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Janardhan to incorporate the teachings of Kozak by including an outer liner extending coaxially around the flexible and hollow shaft. Doing so would permit the addition of mechanical and lubricious properties to the catheter shaft and facilitate a leak-free tubular structure (Kozak, [0083]). 
Regarding claim 21, the combination of Janardhan and Kozak teaches the catheter or shaft of claim 20 as discussed above, wherein the flexible and hollow shaft does not include an see Janardhan, Fig. 19B, and Col. 12, lines 10-59; also see Kozak, Fig. 13, and [0083]. Note that there is no mention of an inner liner extending coaxially within the flexible and hollow shaft for the Janardhan embodiment of Fig. 19B and the Kozak embodiment of Fig. 13).
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8728116 B1; hereinafter Janardhan) in view of Cottone (US 2017/0333675 A1) and Spaulding (US 5906627 A).
Regarding claim 22, the combination of Janardhan and Cottone teaches the catheter or shaft of claim 20 as discussed above. The combination of Janardhan and Cottone does not teach that the outer liner has a uniform hardness along its length.
Spaulding teaches an outer liner that has a uniform hardness along its length (46, Fig. 4, and see Col. 6, lines 15-19).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jarnardhan and Cottone to incorporate the teachings of Spaulding by including an outer liner that has a uniform hardness along its length. Doing so would allow the outer liner to maintain the housing in a straightened configuration that would minimize bending of the housing (Spaulding, Col. 5, lines 45-50).
Regarding claim 23, the combination of Janardhan, Cottone, and Spaulding teaches the catheter or shaft of claim 22 as discussed above. Cottone further teaches a catheter or shaft that comprises an inner liner extending coaxially within the flexible and hollow shaft (1930, Figs. 16A, 16D-16E, and see [0113]) such that the flexible and hollow shaft is sandwiched between the inner and outer liners (see [0113]; also see 1920, 1930 in relation to 1910 in Figs. 16D-16E).
Cottone, [0111]). 
Regarding claim 24, the combination of Janardhan, Cottone, and Spaulding teaches the catheter or shaft of claim 23 as discussed above. Cottone further teaches that the inner liner is directly coupled to the flexible and hollow shaft (see [0113]; also see 1930 in relation to 1910 in Figs. 16D-16E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jarnardhan, Cottone, and Spaulding to incorporate the further teachings of Cottone by including a catheter or shaft wherein the inner liner is directly coupled to the flexible and hollow shaft. Doing so would allow one to manipulate the mechanical properties of the device, such as improving the lubricity (Cottone, [0111]). Additionally, doing so would enable the flexible and hollow shaft to be encapsulated, which can permit the modulation and/or maintenance of the flexibility of the device (Cottone, [0113].
Claims 50-51 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Janardhan et al. (US 8728116 B1; hereinafter Janardhan) in view of Gerrans et al. (US 2016/0096004 A1; hereinafter Gerrans).
Regarding claim 50, Janardhan discloses the catheter or shaft of claim 2 as discussed above, but does not disclose that a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment.
Gerrans teaches that a portion of a catheter shaft has a ratio of an arc length of a cut portion to an arc length of an uncut portion that progressively varies along the length of the first or second segment (see [0090] and Figs. 9A-9D). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jarnardhan to incorporate the teachings of Gerrans by including a catheter or shaft, wherein a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment. Doing so would permit variations in the bending characteristic of the device, therefore allowing certain sections to have higher flexibility, the ability to bend easier, and the ability to bend faster, which permits more precise maneuverability of the catheter in tight bodily spaces (Gerrans, [0090]).
Regarding claim 51, the combination of Janardhan and Gerrans teaches the catheter or shaft of claim 50 as discussed above. Gerrans further teaches that the ratio progressively decreases along the length of the first or second segment (see [0090]; also see difference in arc lengths of Figs. 9B-9D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jarnardhan and Gerrans to incorporate the further teachings of Gerrans by including a catheter or shaft, wherein the ratio Gerrans, [0090]).

Regarding claim 53, Janardhan discloses the catheter or shaft of claim 3 as discussed above. Janardhan further discloses that the longitudinal spacing of the first or second segment progressively varies along the length of the first or second segment (see Fig. 19B, also see Col. 132, lines 30-37). Janardhan does not disclose that a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment. 
Gerrans teaches that a portion of a catheter shaft has a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment (see [0090] and Figs. 9A-9D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jarnardhan to incorporate the teachings of Gerrans by including a catheter or shaft, wherein a ratio of an arc length of a cut portion to an arc length of an uncut portion progressively varies along the length of the first or second segment. Doing so would permit variations in the bending characteristic of the device, therefore allowing certain sections to have higher flexibility, the ability to bend easier, and the ability to bend faster, which permits more precise maneuverability of the catheter in tight bodily spaces (Gerrans, [0090]).
	Regarding claim 54, the combination of Jarnardhan and Gerrans teaches the catheter or shaft of claim 53 as discussed above. Janardhan further teaches that the longitudinal spacing of Janardhan, see Fig. 19B, also see Col. 132, lines 30-37). Janardhan does not teach that the ratio progressively increases along the length of the first or second segment.
	Gerrans teaches that the ratio progressively increases along the length of the first or second segment (see [0090] and Figs. 9B-9D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jarnardhan and Gerrans to incorporate the further teachings of Gerrans by including a catheter or shaft, wherein the ratio progressively increases along the length of the first or second segment. Doing so would permit variations in the bending characteristic of the device, therefore allowing certain sections to have higher flexibility, the ability to bend easier, and the ability to bend faster, which permits more precise maneuverability of the catheter in tight bodily spaces (Gerrans, [0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        25 March 2021





/AMBER R STILES/               Primary Examiner, Art Unit 3783